                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL             ‘O’
     Case No.     2:16-cv-08962-CAS-KSx             Date June 3, 2019
     Title        MANUFACTURING AUTOMATION AND SOFTWARE SYSTEMS,
                  INC. V. KRISTOPHER HUGHES, ET AL.



     Present: The Honorable        CHRISTINA A. SNYDER

             Catherine Jeang                        Laura Elias                    N/A

             Deputy Clerk                    Court Reporter / Recorder           Tape No.
           Attorneys Present for Plaintiffs:             Attorneys Present for Defendants:

                     Kirk Hallam                                  Greg Nylen

     Proceedings:        DEFENDANTS’ MOTION FOR ATTORNEY FEES (Dkt. 437,
                         filed April 17, 2019)

                         PLAINTIFF’S MOTION FOR ATTORNEY FEES AND MOTION
                         FOR DETERMINATION OF PREVAILING PARTY (Dkt. 438,
                         filed April 17, 2019)

                         PLAINTIFF’S MOTION TO ALTER JUDGMENT (Dkt. 452, filed
                         May 1, 2019)

I.       INTRODUCTION AND BACKGROUND

       This action concerns two employees who allegedly stole proprietary information
from their employer to start a new, competing business. Plaintiff Manufacturing
Automation & Software Systems, Inc. (“MASS Group”) developed and sold a software
product that is used for tracking and tracing inventory and other assets of a business or
other entity. Defendants Kristopher Hughes and James Huysentruyt, while still employed
at MASS Group, allegedly started a new business called InformaTrac, Inc.
(“Informatrac”) and worked with Ed Nugent and PcVue, Inc. (“PcVue”) to copy
plaintiff’s software and market it to plaintiff’s customers.

       On December 2, 2016, plaintiff filed a complaint against defendants Kristopher
Hughes, James Huysentruyt, Informatrac, PcVue, Edward Nugent, and Does 1–10
(collectively, “defendants”). Dkt. 1. On January 31, 2017, plaintiff filed the operative
first amended complaint. Dkt. 27 (“FAC”). Plaintiff asserted the following claims: (1)–
(8) copyright infringement of eight copyrighted works against all defendants; (9)

CV-8962 (06/18)                       CIVIL MINUTES - GENERAL                       Page 1 of 12
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL             ‘O’
   Case No.       2:16-cv-08962-CAS-KSx             Date June 3, 2019
   Title          MANUFACTURING AUTOMATION AND SOFTWARE SYSTEMS,
                  INC. V. KRISTOPHER HUGHES, ET AL.

violations of the Computer Fraud and Abuse Act, 18 U.S.C. §§ 1030 et seq., against
Hughes and Huysentruyt; (10) violations of California’s Computer Data Access and
Fraud Act, Cal. Penal Code § 502, against Hughes and Huysentruyt; (11)
misappropriation of trade secrets in violation of California’s Uniform Trade Secrets Act
(“CUTSA”), Cal. Civ. Code §§ 3426 et seq., against all defendants; (12) breach of
contract against Hughes and Huysentruyt; (13) interference with prospective economic
advantage against Hughes, Huysentruyt, and InformaTrac; (14) fraud and deceit against
Hughes and Huysentruyt; (15) conversion against Hughes, Huysentruyt, and Does 1–10;
(16) diversion of corporate opportunities against Hughes and Huysentruyt; and (17)
accounting against all defendants. Id.

      On March 28, 2017, PcVue and Nugent filed a motion to dismiss plaintiff’s
complaint for lack of personal jurisdiction and for failure to state a claim. Dkt. 50. On
May 8, 2017, the Court denied the motion to dismiss. Dkt. 53. On April 13, 2018,
defendants filed a motion for partial summary judgment, dkt. 178, which the Court
denied on June 25, 2019, dkt. 256.

       The trial commenced on February 5, 2019, and was tried to a jury for seven days.
At trial, plaintiff provided evidence suggesting that Hughes took two hard drives
containing plaintiff’s propriety information after he left MASS Group and never returned
them, and that Hughes and Huysentruyt’s new business, InformaTrac, was operational
within a week of their departure from MASS Group. Plaintiff also contended that many
aspects of InformaTrac’s software were similar, if not identical, to MASS Group’s
software. Plaintiff devoted his case-in-chief almost entirely to establishing that
defendants misappropriated its proprietary information and put on little evidence of
damages. Moreover, plaintiff did not ask for nominal damages nor did it preserve its
right in the pretrial conference order to seek injunctive relief or royalties at the close of
trial. Dkt. 379. Plaintiff also failed to present any evidence at trial that would support an
award of royalties.

      On February 14, 2019, the jury returned a verdict for the defendant on some claims
and for plaintiff on other claims but awarded no damages. Dkt. 410 (“Verdict”).
Notably, the jury found that Hughes, Huysentruyt, InformaTrac, and Nugent
misappropriated plaintiff’s trade secrets and that they did so willfully or maliciously. Id.
at 17–18. The jury also found that Hughes and Huysentruyt breached their nondisclosure
agreements with plaintiff, id. at 20, that they interfered with plaintiff’s prospective

CV-8962 (06/18)                     CIVIL MINUTES - GENERAL                           Page 2 of 12
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL             ‘O’
    Case No.      2:16-cv-08962-CAS-KSx             Date June 3, 2019
    Title         MANUFACTURING AUTOMATION AND SOFTWARE SYSTEMS,
                  INC. V. KRISTOPHER HUGHES, ET AL.

economic advantage and diverted corporate opportunities belonging to plaintiff, id. at 22,
30, and that they committed fraud, id. at 24. The parties then submitted briefs regarding
the proper form of judgment. See Dkts. 420, 421, 423, 424. The Court subsequently
issued a minute order and explained that judgment should be entered for the defendants,
notwithstanding the jury’s findings in favor of plaintiff with respect to liability, because
plaintiff was required to prove damages or otherwise obtain some remedy to prevail on its
claims. Dkt. 432. The Court subsequently entered judgment in favor of the defendants
on all plaintiff’s claims. Dkt. 433. On April 29, 2019, plaintiff filed a notice of appeal to
the Ninth Circuit of the Court’s minute order and entry of judgment in favor of
defendants. Dkt. 451.

       On April 17, 2019, defendants filed a motion for attorney fees and non-taxable
costs. Dkt. 437 (“D. Mot.”). Plaintiff also filed a motion for attorney fees and
determination of prevailing party on April 17, 2019. Dkt. 438 (“P. Mot.”). The parties
filed their respective opposition briefs on May 14, 2019. Dkt. 455; Dkt. 457 (“D.
Opp’n”). Plaintiff filed a corrected opposition brief on May 15, 2019. Dkt. 460 (“P.
Opp’n”). Plaintiff filed a reply on May 21, 2019, dkt. 466 (“P. Reply”), as did defendants
on May 22, 2019, dkt. 467 (“D. Reply”).

     The Court held a hearing on June 3, 2019. Having carefully considered the parties’
arguments and supporting declarations, the Court finds and concludes as follows.

III.     DISCUSSION

      Defendants seek attorneys’ fees as the prevailing party with respect to plaintiff’s
claims for copyright infringement, breach of contract, violation of California Penal Code
section 502, and misappropriation of trade secrets in violation of CUTSA. Plaintiff,
however, contends that it is the prevailing party with respect to its trade secret and breach
of contract claims and seeks attorneys’ fees accordingly. The Court analyzes below
whether either party is entitled to attorneys’ fees with respect to each relevant claim.1




1
     While the Court does not have jurisdiction over the matter on appeal—the entry of
judgment against the plaintiff—the Court does have jurisdiction to decide attorneys’ fees.
See Masalosalo by Masalosalo v. Stonewall Ins. Co., 718 F.2d 955, 957 (9th Cir. 1983).
CV-8962 (06/18)                     CIVIL MINUTES - GENERAL                           Page 3 of 12
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL             ‘O’
   Case No.        2:16-cv-08962-CAS-KSx             Date June 3, 2019
   Title           MANUFACTURING AUTOMATION AND SOFTWARE SYSTEMS,
                   INC. V. KRISTOPHER HUGHES, ET AL.

        And as an initial matter, the Court observes that this case was hard-fought and that
both sides engaged in contentious conduct which unnecessarily increased the attorneys’
fees incurred by both sides. Throughout their motion, defendants repeatedly contend that
they should be awarded attorneys’ fees as a result of plaintiff’s bad faith tactics
throughout this litigation. Although the Court agrees that plaintiff did not engage in
model conduct, the Court has also admonished defendants about their own scorched earth
tactics. See e.g., Dkt. 457-2, Ex. 13, 18:1–7 (“I also understand that the defendants think
they have done nothing wrong, but on the [other] hand, the defendants are trying to play a
game of gotcha at some level.”); id. Ex. 16, 8:22–9:1 (“There seems to be a desire not to
litigate this case on its merits, but rather litigate it based on forfeiture. So I get very tired
of seeing statement after statement designed to strike an expert, to strike a defense, to
strike people. It’s just not the way we litigate things here.”). In light of the contentious
nature of this litigation and the role that defendants’ aggressive tactics played in
increasing their fees, the Court is unpersuaded by defendants’ arguments about plaintiff’s
bad faith and declines to award any attorneys’ fees to defendants on that ground.

         A.       The Copyright Act

       Plaintiff brought eight claims for copyright infringement against each of the five
defendants. The jury returned a verdict in favor of the defendants on these claims.
Section 505 of the Copyright Act provides that a “court may [ ] award a reasonable
attorney’s fee to the prevailing party . . .” 17 U.S.C. § 505. When deciding to award
attorneys’ fees pursuant to section 505, courts look at five non-exclusive factors: “(1)
degree of success obtained; (2) frivolousness; (3) motivation; (4) the objective
unreasonableness of the losing party’s factual and legal arguments; and (5) the need, in
particular circumstances, to advance considerations of compensation and deterrence.”
Seltzer v. Green Day, Inc., 725 F.3d 1170, 1180–81 (9th Cir. 2013) (citing Fogerty v.
Fantasy, 510 U.S. 517, 533 (1994)). Defendants seek attorneys’ fees under the Copyright
Act as the prevailing parties with respect to plaintiff’s claims for copyright infringement.

      Although the first Fogerty factor weighs in favor of defendants because they
prevailed on plaintiff’s claims for copyright infringement, the Court finds that none of the
other Fogerty factors weighs in favor of awarding fees to defendants. With respect to

Accordingly, the Court hereby vacates the June 17, 2019 hearing and dismisses without
prejudice plaintiff’s motion to alter the judgment.

CV-8962 (06/18)                       CIVIL MINUTES - GENERAL                            Page 4 of 12
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL             ‘O’
    Case No.      2:16-cv-08962-CAS-KSx             Date June 3, 2019
    Title         MANUFACTURING AUTOMATION AND SOFTWARE SYSTEMS,
                  INC. V. KRISTOPHER HUGHES, ET AL.

frivolousness, the Court observes that “a case is deemed frivolous only when the result is
obvious or the arguments are wholly without merit.” Perfect 10, Inc. v. Giganews, Inc.,
No. CV 11-07098-AB SHX, 2015 WL 1746484, at *8 (C.D. Cal. Mar. 24, 2015) (citation
and internal quotation marks omitted). And a “claim is objectively unreasonable where
the party advancing it ‘should have known from the outset that its chances of success in
th[e] case were slim to none.’” Id. at *11 (quoting SOFA Entm’t, Inc. v. Dodger Prods.,
Inc., 709 F.3d 1273, 1280 (9th Cir. 2013)). Although plaintiff ultimately failed to prevail
on its claims for copyright infringement at trial, the Court observes that it denied
defendants’ motion for summary judgment on those claims. Dkt. 256 at 13–20.
Accordingly, the Court cannot find that plaintiff’s claims for copyright infringement were
either frivolous or objectively unreasonable.2 See Tokidoki LLC v. Fortune Dynamic,
No. CV 07-1923 DSF (PJWx), 2009 WL 10675360, at *2–3 (C.D. Cal. Nov. 17, 2009)
(finding that the court’s previous denial of the defendant’s motion for summary judgment
weighed strongly against a finding that the plaintiff’s claim for copyright infringement
was objectively unreasonable or made in bad faith).

       Ultimately, “[t]he most important factor in determining whether to award fees
under the Copyright Act is whether an award will further the purposes of the Act.”
Mattel, Inc v. MGA Entm’t, Inc., 705 F.3d 1108, 1111 (9th Cir. 2013) (citation omitted).
“The statute achieves that end by striking a balance between two subsidiary aims:
encouraging and rewarding authors’ creations while also enabling others to build on that
work.” Kirtsaeng v. John Wiley & Sons, Inc., 136 S. Ct. 1979, 1986 (2016) (citing
Fogerty, 510 U.S. at 526). “Accordingly, fee awards under § 505 should encourage the
types of lawsuits that promote those purposes. [That] is why, for example, Fogerty
insisted on treating prevailing plaintiffs and prevailing defendants alike—because the one
could further the policies of the Copyright Act every bit as much as the other[.]” Id.
Where a party asserts an unreasonable or frivolous copyright infringement claim, “[a]n
award of attorneys[’] fees will serve to compensate a successful copyright defense and

2
       Defendants argue that plaintiff maintained its claims for copyright infringement in
bad faith when it litigated these claims at trial despite having abandoned its factual and
legal contention that the source code of defendants’ software was copied from the source
code of plaintiff’s software. D. Mot. at 6–7. At hearing, counsel for plaintiff contended
that he dropped certain contentions for strategic purposes and presented the best case he
thought plaintiff had. The Court does not find that plaintiff’s decision to abandon certain
contentions demonstrates bad faith.
CV-8962 (06/18)                     CIVIL MINUTES - GENERAL                         Page 5 of 12
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL             ‘O’
   Case No.        2:16-cv-08962-CAS-KSx             Date June 3, 2019
   Title           MANUFACTURING AUTOMATION AND SOFTWARE SYSTEMS,
                   INC. V. KRISTOPHER HUGHES, ET AL.

deter future improper conduct.” BWP Media USA Inc. v. Rich Kids Clothing Co., LLC,
103 F. Supp. 3d 1242, 1248-49 (W.D. Wash. 2015). Here, the Court finds that an award
of attorneys’ fees to the defendant would not “advance the considerations of deterrence”
because the record does not indicate that plaintiff’s suit was either frivolous or
unreasonable. “While the burden of defending frivolous and objectively unreasonable
litigation may be deleterious to the objectives of the Copyright Act, it is not the purpose
of the Copyright Act to deter litigants from bringing potentially meritorious claims, even
though those claims may be ultimately unsuccessful.” Minden Pictures, Inc. v. John
Wiley & Sons, Inc., No. C-12-4601 EMC, 2014 WL 1724478, at *8 (N.D. Cal. April 29,
2014) (citation and quotations omitted).

      Accordingly, the Court declines to award defendants attorneys’ fees under section
505 of the Copyright Act.

         B.       Computer Data Access and Fraud in Violation of California Penal Code
                  § 502

       Plaintiff brought a claim for computer data access and fraud against defendants
Hughes and Huysentruyt. The jury returned a verdict finding that: (1) Hughes, but not
Huysentruyt, engaged in computer fraud under section 502; and (2) plaintiff did not
suffer any damages as a result of Hughes’s computer fraud or abuse. Verdict at 17. Both
defendants seek attorneys’ fees pursuant to section 502(e)(2), which provides that “[i]n
any action brought pursuant to this subdivision the court may award reasonable attorney’s
fees.” Cal. Penal Code § 502(e)(2). Although it is unclear if attorneys’ fees may be
awarded to a prevailing defendant under this provision, see Physician’s Surrogacy, Inc. v.
German, 311 F. Supp. 3d 1190, 1195 (S.D. Cal. 2018), the Court nonetheless finds that
plaintiff’s section 502 claim was neither frivolous nor unreasonable and declines to award
attorneys’ fees to defendants under section 502(e).

         C.       Misappropriation of Trade Secrets in Violation of CUTSA

       Plaintiff brought a trade secrets claim against each of the five defendants. The jury
returned a verdict finding that: (1) Hughes, Huysentruyt, InformaTrac, and Nugent
misappropriated plaintiff’s trade secrets; (2) PCVue did not misappropriate plaintiff’s
trade secrets; (3) plaintiff did not suffer any damages as a result of any defendants’
misappropriation of plaintiff’s trade secrets; (4) none of the defendants were unjustly
enriched through their misappropriation of plaintiff’s trade secrets; and (5) Hughes,
CV-8962 (06/18)                       CIVIL MINUTES - GENERAL                       Page 6 of 12
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL             ‘O’
   Case No.       2:16-cv-08962-CAS-KSx             Date June 3, 2019
   Title          MANUFACTURING AUTOMATION AND SOFTWARE SYSTEMS,
                  INC. V. KRISTOPHER HUGHES, ET AL.

Huysentruyt, InformaTrac, and Nugent’s misappropriation of plaintiff’s trade secrets was
willful or malicious. Verdict at 19–20.

        Pursuant to CUTSA, “the court may award reasonable attorney’s fees and costs to
the prevailing party” when “a claim of misappropriation is made in bad faith” or “willful
and malicious misappropriation exists.” Cal. Civ. Code § 3426.4. Plaintiff contends that
it is entitled to attorneys’ fees because the jury found that Hughes, Huysentruyt,
InformaTrac, and Nugent’s misappropriation of plaintiff’s trade secrets was willful or
malicious, P. Mot. at 6, and defendants contend that they are entitled to attorneys’ fees
because the jury did not award any damages and because plaintiff’s CUTSA claim was
objectively specious and litigated in bad faith, D. Mot. at 17–19.

       As CUTSA does not define “prevailing party,” the Court must “analyz[e] which
party [has] prevailed on a practical level.” Heather Farms Homeowners Ass’n v.
Robinson, 21 Cal. App. 4th 1568, 1574 (1994). With respect to its trade secrets claim,
plaintiff sought: (1) damages for its lost sales revenue; (2) a temporary restraining order,
preliminary injunction, and a permanent injunction enjoining defendants from using or
divulging its trade secrets; (3) an order requiring defendants to turn over any of plaintiff’s
trade secrets in their possession; and (4) punitive damages. Dkt. 27, First Amended
Complaint at 65. Plaintiff ultimately recovered nothing from the defendants and did not
obtain any injunctive relief. Although plaintiff contends that the form of judgment does
not control which party is the prevailing party for purposes of awarding attorneys’ fees,
the Court observes that plaintiff did not cite any authority wherein attorneys’ fees were
awarded to a plaintiff who failed to obtain any remedy at trial. The Court thus finds that
plaintiff did not prevail “on a practical level” and DENIES plaintiff’s motion for
attorney’s fees under CUTSA.

       The Court also declines to award attorneys’ fees to defendants for prevailing on
plaintiff’s CUTSA claim. To establish “bad faith” for purposes of awarding a prevailing
defendant fees and costs under CUTSA, a defendant must show “objective speciousness
of the plaintiff’s claim” and “its subjective bad faith in bringing or maintaining the
claim.” Kim Laube & Company, Inc. v. Wahl Clipper Corporation, No. LA CV09-00914
JAK (JCx), 2014 WL 12461044, at *3 (C.D. Cal. Mar. 17, 2014) (citations omitted). The
Court observes again that it denied defendants’ motion for summary judgment on
plaintiff’s trade secrets claim. Dkt. 256 at 21–25. In light of the Court’s previous ruling
on defendants’ motion for summary judgment, as well as the jury’s finding that Hughes,
Huysentruyt, InformaTrac, and Nugent misappropriated plaintiff’s trade secrets and did
CV-8962 (06/18)                      CIVIL MINUTES - GENERAL                          Page 7 of 12
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL             ‘O’
   Case No.        2:16-cv-08962-CAS-KSx             Date June 3, 2019
   Title           MANUFACTURING AUTOMATION AND SOFTWARE SYSTEMS,
                   INC. V. KRISTOPHER HUGHES, ET AL.

so willfully or maliciously, the Court cannot find that plaintiff’s claim was either
objectively specious or that plaintiff acted in bad faith when it brought or maintained the
claim. Accordingly, the Court DENIES defendants’ motion for attorney’s fees under
CUTSA.

         D.       Breach of Contract

       Plaintiff brought a breach of contract claim against defendants Hughes and
Huysentruyt for violating their respective nondisclosure and nonsolicitation agreements.
FAC ¶ 239. Plaintiff sought general and special damages caused by Hughes’s and
Huysentruyt’s breaches of the contract, “including lost profits of at least $1,000,000.” Id.
at 64. With respect to this claim, the jury returned a verdict finding that: (1) Hughes and
Huysentruyt breached a contract with plaintiff; (2) plaintiff did not suffer any damages as
a result of either defendant’s breach of contract; and (3) plaintiff did not lose any profits
as a result of either defendant’s breach of contract. Verdict at 21–22. The nondisclosure
agreement signed by Hughes does not contain an attorneys’ fees provision. Dkt. 438-1 at
42, 43. However, the employee confidentiality and non-competition agreement signed by
Huysentruyt contains the following provision:

         In the event of any lawsuit or other proceeding to enforce the provisions of
         this Agreement, the prevailing party shall be entitled to an award of its costs
         and reasonable attorney’s fees incurred at all levels of proceedings.
Dkt. 438-1 at 45. All defendants seek attorneys’ fees pursuant to this provision of
Huysentruyt’s agreement. D. Mot. at 14. Plaintiff contends that it prevailed on its breach
of contract claim and seeks attorneys’ fees from Huysentruyt pursuant to this provision.
P. Mot. at 7.

       As an initial matter, the Court finds that only Huysentruyt, and none of the other
defendants, may recover attorneys’ fees pursuant to Huysentrutyt’s agreement. The
breach of contract claim was not brought against InformaTrac, Nugent, nor PcVue; and
the agreement that Hughes was alleged to have breached did not contain an attorneys’
fees provision. Accordingly, the Court denies the remaining defendants’ request for
attorneys’ fees pursuant to the attorneys’ fees provision in Huysentruyt’s agreement. See
CytoDyn of New Mexico Inc. v. Amerimmune Pharmaceuticals, Inc., 160 Cal. App. 4th
288, 611 (2008) (finding defendants were not entitled to attorneys’ fees under an
agreement to which they were not a party).

CV-8962 (06/18)                        CIVIL MINUTES - GENERAL                             Page 8 of 12
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL             ‘O’
   Case No.       2:16-cv-08962-CAS-KSx             Date June 3, 2019
   Title          MANUFACTURING AUTOMATION AND SOFTWARE SYSTEMS,
                  INC. V. KRISTOPHER HUGHES, ET AL.

       Section 1717 of the California Civil Code provides that “[in] any action on a
contract, where the contract specifically provides that attorney’s fees and costs, which are
incurred to enforce that contract, shall be awarded either to one of the parties or to the
prevailing party, then the party who is determined to be the party prevailing on the
contract, whether he or she is the party specified in the contract or not, shall be entitled to
reasonable attorney’s fees in addition to other costs.” Cal. Civ. Code § 1717. The
prevailing party “shall be the party who recovered a greater relief in the action on the
contract,” id. § 1717(b)(1), and in making this determination, “the trial court is to
compare the relief awarded on the contract claim or claims with the parties’ demands on
those same claims and their litigation objectives as disclosed by the pleadings, trial briefs,
opening statements, and similar sources,” Hsu v. Abbara, 9 Cal. 4th 865, 876 (1995).
When there is a mixed result—e.g., “when both parties seek relief but neither prevails or
when the ostensibly prevailing party receives only a part of the relief sought,” Deane
Gardenhome Assn. v. Denktas, 13 Cal. App. 4th 1394, 1398 (1993)—a trial court may
find that neither party prevailed on the contract for purposes of awarding attorneys’ fees.
Hsu, 9. Cal. 4th at 875. However, “when the results of the litigation on the contract
claims are not mixed—that is, when the decision on the litigated contract claims is purely
good news for one party and bad news for the other—the [California] Courts of Appeal
have recognized that a trial court has no discretion to deny attorney fees to the successful
litigant.” Id. at 875–76. “Thus, when a defendant defeats recovery by the plaintiff on the
only contract claim in the action, the defendant is the party prevailing on the contract
under section 1717 as a matter of law.” Id. at 876.

       Plaintiff initially sought $1,000,000 in lost profits through its breach of contract
claims and ultimately failed to recover any damages at trial. Although the jury found that
Huysentruyt breached his confidentiality and non-competition agreement with plaintiff,
Huysentruyt nonetheless prevailed on this claim because plaintiff failed to recover any
relief. See Childers v. Edwards, 48 Cal. App. 4th 1544, 1547 (1996) (awarding fees to
defendants on claim arising out of contract where plaintiff failed to prove damages).
Plaintiff resists this conclusion and argues that, because Huysentruyt’s agreement
contemplated that a breach could result in nonmonetary harm and therefore be remedied
by injunctive relief or specific performance, plaintiff is the prevailing party despite his
failure to obtain any damages at trial. P. Mot. at 8. The Court is not persuaded because
plaintiff did not obtain any remedy—including damages, injunctive relief, or specific
performance—at trial. Accordingly, the Court finds that defendant Huysentruyt is
entitled to attorneys’ fees as the prevailing party on plaintiff’s breach of contract claim.

CV-8962 (06/18)                      CIVIL MINUTES - GENERAL                           Page 9 of 12
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL             ‘O’
   Case No.        2:16-cv-08962-CAS-KSx             Date June 3, 2019
   Title           MANUFACTURING AUTOMATION AND SOFTWARE SYSTEMS,
                   INC. V. KRISTOPHER HUGHES, ET AL.

       However, the Court observes that the breach of contract claim was just one of
seventeen claims asserted by plaintiff against Huysentruyt and that the attorneys’ fees
provision in Huysentruyt’s agreement only pertains to actions brought “to enforce the
provisions” of that agreement. Dkt. 438-1 at 45. “Where a cause of action based on the
contract providing for attorney’s fees is joined with other causes of action beyond the
contract, the prevailing party may recover attorney’s fees under section 1717 only as they
relate to the contract action.” Reynolds Metals Co. v. Alperson, 25 Cal. 3d 124, 129
(1979). The apportionment of fees between contract and noncontract claims “is a matter
within the trial court’s discretion.” Amtower v. Photon Dynamics, Inc., 158 Cal. App.
4th 1582, 1604 (2008). “A court may apportion fees even where the issues are
connected, related, or intertwined.” El Escorial Owners’ Ass’n v. DLC Plastering, Inc.,
154 Cal. App. 4th 1337, 1365 (2007).

       Here, defendants have made no attempt to apportion their request for attorneys’
fees and the Court cannot ascertain from the submitted records how many hours were
spent on the breach of contract claim alleged against Huysentruyt. A party seeking
attorneys’ fees should “maintain billing time records in a manner that will enable a
reviewing court to identify distinct claims.” Hensley v. Eckerhart, 461 U.S. 424, 437
(1983); see also Baldain v. Am. Home Mortg. Serv., Inc., No. CIV. S-09-0931
LKK/GGH, 2010 WL 2606666, at *9 (E.D. Cal. June 28, 2010) (“[A] party seeking fees
bears the burden of showing the reasonableness of the number of hours worked in
connection with the claims on which the party is entitled to fees.”). Although
Huysentruyt is entitled to seek attorneys’ fees as the prevailing party on the breach of
contract claim, he has not met his burden to allocate reasonable fees attributable to his
successful defense of that claim. The Court therefore DENIES Huysentruyt’s motion for
attorneys’ fees without prejudice to Huysentruyt’s making a showing of fees expended
only in defending the breach of contract claim.

         E.       Defendants’ Request to Find Plaintiff’s Counsel Jointly and Severally
                  Liable for Attorneys’ Fees
          Defendants contend that plaintiff’s counsel “vexatiously multiplied the scope of
this litigation astronomically, directed third party discovery at multiple deponents whose
depositions were canceled at the last minute, refused to turn over critical documents
which forced Defendants to successfully move to compel, and failed to file key pretrial
documents on time through no fault of Defendants.” Mot. at 25. Accordingly,
defendants urge the Court to find plaintiff’s counsel, Kirk Hallam, to be individually

CV-8962 (06/18)                        CIVIL MINUTES - GENERAL                     Page 10 of 12
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL             ‘O’
   Case No.       2:16-cv-08962-CAS-KSx             Date June 3, 2019
   Title          MANUFACTURING AUTOMATION AND SOFTWARE SYSTEMS,
                  INC. V. KRISTOPHER HUGHES, ET AL.

liable under 28 U.S.C. § 1927 for any award of attorneys’ fees. Id. Plaintiff filed a
separate opposition brief regarding this request and contends that defendants’ request is
effectively an unnoticed motion for sanctions and that defendants failed to meet any of
the procedural or substantive requirements for sanctions under 28 U.S.C. § 1927. Dkt.
455 at 1.

       Any attorney “who so multiplies the proceedings in any case unreasonably and
vexatiously may be required by the court to satisfy personally the excess costs, expenses,
and attorneys' fees reasonably incurred because of such conduct.” 28 U.S.C. § 1927.
“The imposition of sanctions under section 1927 requires a finding of recklessness or bad
faith.” United States v. Blodgett, 709 F.2d 608, 610 (9th Cir. 1983) (quotation marks
omitted). “Bad faith is present when an attorney knowingly or recklessly raises a
frivolous argument.” Estate of Bias ex rel. Chargualaf v. Winkler, 792 F.2d 858, 860
(9th Cir. 1986). Still, “[t]he key term in the statute is ‘vexatiously’; carelessly,
negligently, or unreasonably multiplying the proceedings is not enough.” In re Girardi,
611 F.3d 1027, 1061 (9th Cir. 2010). “For sanctions to apply, if a filing is submitted
recklessly, it must be frivolous, while if it is not frivolous, it must be intended to harass.”
In re Keegan Mgmt. Co., Sec. Litig., 78 F.3d 431, 436 (9th Cir. 1996). In awarding
sanctions, the Court must remain aware of “the balance between sanctioning improper
behavior and chilling vigorous advocacy.” In re Yagman, 796 F.2d 1165, 1183 (9th Cir.
1986).

       As an initial matter, the Court observes that “[n]otice and a hearing should precede
imposition of a sanction under § 1927.” T.W. Elec. Service, Inc. v. Pacific Electric
Contractors, 809 F.2d 626, 638 (9th Cir. 1987). Due process requires an attorney facing
sanctions to be given “notice, an opportunity to prepare a defense, and a hearing.” See
Miranda v. Southern Pacific Transp. Co., 710 F.2d 516, 522 (9th Cir. 1983). Here,
defendants have obscured their § 1927 request in the last paragraph of their motion, and it
appears that defendants failed to provide plaintiff’s counsel with any notice that they
were seeking to hold him personally liable for any award of attorneys’ fees. For this
reason alone, the Court would be inclined to strike defendants’ request for an award of
attorneys’ fees under 28 U.S.C. § 1927.

       Furthermore, while the conduct of plaintiff’s counsel—as described by
defendants—appears to have been ill-considered at times, the Court is not persuaded that
plaintiff’s counsel acted vexatiously. See In re Girardi, 611 F.3d at 1061 (“The key term
in the statute is ‘vexatiously’; carelessly, negligently, or unreasonably multiplying the
CV-8962 (06/18)                      CIVIL MINUTES - GENERAL                           Page 11 of 12
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL             ‘O’
   Case No.       2:16-cv-08962-CAS-KSx             Date June 3, 2019
   Title          MANUFACTURING AUTOMATION AND SOFTWARE SYSTEMS,
                  INC. V. KRISTOPHER HUGHES, ET AL.

proceedings is not enough.”). Accordingly, the Court denies defendants’ request that
plaintiff’s counsel be held individually liable under 28 U.S.C. § 1927 for any award of
attorneys’ fees.

V.       CONCLUSION

       In accordance with the foregoing, the Court DENIES plaintiff’s motion for
attorney’s fees and determination of prevailing party.

      The Court DENIES defendants’ request that plaintiff’s counsel be held
individually liable under 28 U.S.C. § 1927 for any award of attorneys’ fees.

      The Court DENIES defendants’ motion for attorney’s fees, without prejudice to
Huysentruyt’s making a showing of fees expended only in defending the breach of
contract claim.

       The Court vacates the June 17, 2019 hearing and DISMISSES without prejudice
plaintiff’s motion to alter the judgment.

         IT IS SO ORDERED.
                                                                       00    :     27

                                                Initials of Preparer        CMJ




CV-8962 (06/18)                    CIVIL MINUTES - GENERAL                         Page 12 of 12
